Supreme Court of the United States
                            Office of the Clerk
                     Washington, DC 20543-0001
                                                                  Scott S. Harris
                                                                  Clerk of the Court
                                                                  (202)479-3011
                                 November 30, 2015



Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711



        Re:   Cecil Ray Garcia
              v. Texas
              No. 14-9369
              (Your No. WR-61,850-03)


Dear Clerk:


        The Court today entered the following order in the above-entitled case:

        The petition for rehearing is denied.



                                         Sincerely,




                                         Scott S. Harris, Clerk




                                                COURT OFRECEIVED
                                                          CR1«AL»NAPPEALS
                                                                      AIJS


                                                         DEC 16 2015


                                                       Abel Acosta, Clerk